PCIJ_AB_76_PanevezysSaldutiskisRailway_EST_LTU_1939-02-28_JUD_01_ME_01_FR.txt. 24

OPINION INDIVIDUELLE
DE M. DE VISSCHER ET DU COMTE ROSTWOROWSKI

Nous avons le regret de ne pouvoir nous rallier à la décision
par laquelle la Cour s’est abstenue de statuer sur le fondement
de la première exception opposée par le Gouvernement lithua-
nien à la requête estonienne, en motivant cette abstention par
la raison que cette exception ne serait pas « susceptible, dans
l'espèce, d’être décidée sans toucher le fond ». Nous estimons
que cette exception, appuyée sur le défaut de nationalité esto-
nienne des intérêts lésés au moment de la survenance du dom-
mage, est une exception préliminaire; que, dans la phase
actuelle de la procédure, il y avait lieu de se prononcer sur
elle, et, enfin, qu'elle est bien fondée.

L’ordonnance de jonction rendue par la Cour, le 30 juin 1938,
n’a préjugé ni le caractère préliminaire des exceptions ni leur
bien-fondé. La jonction au fond n’a fait que renvoyer la déci-
sion à rendre sur ces deux points au moment où la Cour,
pleinement éclairée sur tous les aspects du litige, se trouverait
en mesure de statuer en pleine connaissance de cause. C’est
donc sur ces deux points que la Cour, dans la présente instance,
était appelée à se prononcer.

L'article 62 du Règlement de la Cour caractérise l'exception
préliminaire par l'effet de sa présentation sur le cours de la
procédure ; il n’en donne pas une définition qui en fixe les
éléments constitutifs. Il est clair, cependant, que si, aux termes
de cet article, l’exception préliminaire suspend la procédure sur
le fond, c’est parce qu’elle tend à empêcher, in limine lits,
tout examen du fond, c’est-à-dire toute décision sur le bien ou
le mal-fondé de la demande.

Il résulte de là qu'une exception s'offre prima facie comme
préliminaire quand, par son objet ou par son but, elle appa-
rait comme dirigée contre l'instance, c’est-à-dire contre les
conditions d'exercice de l’action et non contre le droit sur
lequel cette action repose. Toutefois, pour lui reconnaître défi-
nitivement ce caractère, il est nécessaire de mesurer, dans
chaque espèce, la portée des arguments invoqués à son appui:
selon que ceux-ci paraissent ou non susceptibles de préjuger le
bien ou le mal-fondé de la demande, l'exception sera traitée
comme préliminaire ou comme une défense au fond. Dans la
présente affaire, l'ordonnance de jonction avait précisément pour

24
25 A/B 76 (PANEVEZYS). — OP. DE VISSCHER ET ROSTWOROWSKI

but de permettre à la Cour, pleinement renseignée sur tous les
aspects de l'affaire, de fixer, par une exacte connaissance des
arguments invoqués à l’appui des exceptions, le véritable carac-
tère de celles-ci aussi bien que de statuer sur leur bien-fondé.

Il va de soi, cependant, qu’une exception présentée in limine
litis ne peut être traitée comme une défense au fond par cela
seul que, pour statuer sur elle, la Cour serait obligée de
se référer, dans une certaine mesure, à des faits qui se rat-
tachent au fond, alors que l’examen de ces faits est, d’une part,
indispensable au jugement de l'exception et, d'autre part, ne
préjuge pas le fond. Sous ces réserves, la Cour a reconnu, dans
son Arrêt du 25 août 1925 (Arrêt n° 6 — Affaire relative à
certains intérêts allemands en Haute-Silésie polonaise, p. 15),
qu'une décision sur une exception d’incompétence peut « l’amener
à effleurer des sujets appartenant au fond de l’affaire », admet-
tant ainsi la possibilité de se référer à des éléments puisés dans
le fond sous la condition de ne pas empiéter sur le fond, c’est-
à-dire de ne compromettre en rien les ‘positions respectives des
parties relativement au fond. Cette façon de procéder apparaît
particulièrement justifiée à la suite d’une ordonnance de jonc-
tion, la raison d’être de celle-ci étant précisément de permettre
à la Cour de tenir compte des éléments du fond qui sont en
relation nécessaire soit avec le caractère de l'exception soit
avec son bien-fondé.

En appliquant ces principes à Vespéce soumise à la Cour,
nous estimons que l'exception déduite par le Gouvernement
lithuanien de l’absence de nationalité estonienne des intérêts
lésés au moment de la survenance du dommage ést une excep-
tion préliminaire : la Cour pouvait statuer sur elle sans aucune-
ment préjuger le. fond.

Pour établir ce point, il faut déterminer tout d’abord ce qui
constitue ici le fond du litige ; il faut ensuite préciser la nature
et la date du fait illicite international incriminé par le Gouver-
nement estonien.

Dans cette affaire, l'intervention du Gouvernement estonien
n'a pour objet la défense d'aucun intérêt public ou national:
elle est uniquement motivée par la protection d'intérêts privés
contre un acte présenté comme une violation du droit inter-
national. Dans ces conditions, le rapport de nationalité consti-
tue simplement le titre d'un État déterminé à. produire une
réclamation, et ce titre est indépendant des mérites de la
réclamation elle-même. Le fond de l'affaire, en pareil cas, n’est
pas dans le titre à l’intervention ; il est dans le bien ou le mal-
fondé de la demande de réparation. En principe donc, et prima
facie, la contestation du räpport de nationalité, dans une affaire
de ce genre, ne comporte aucune appréciation du bien-fondé
de la demande comme telle : loin d’engager le fond, elle a pour
but d’en interdire l’examen par le juge.

25

1
26 A/B 76 (PANEVEZYS). — OP. DE VISSCHER ET ROSTWOROWSKI

Il reste à examiner toutefois si, dans l'espèce, le caractère
des arguments allégués à l’appui de Vexception n'est pas de
nature à préjuger certaines questions dont dépend le bien ou
le mal-fondé de la demande.

En présence de l'exception déduite du défaut de nationalité
de la réclamation au moment de la survenance du dommage,
Varrét ne fait aucune mention des éléments essentiels de cette
exception, ni du fait dommageable incriminé par le Gouverne-
ment estonien, ni de la date de ce fait. Or, la détermination
de ces deux éléments, tels qu’ils ressortent de la présentation
du Gouvernement demandeur, forme la base nécessaire, mais
aussi pleinement suffisante, de la décision à rendre sur le caractère
préliminaire de l’exception comme de celle concernant son bien-
fondé.

Il ressort clairement des pièces de la procédure écrite que
la saisie, c’est-à-dire la prise de possession du chemin de fer
Panevezys-Saldutiskis, est l'infraction initiale incriminée par le
Gouvernement estonien, l'exploitation qui s’est poursuivie
« depuis lors » n'étant qu'une suite ou une conséquence de
cette première infraction. La conclusion n° 1 du Gouvernement
éstonien est ainsi conçue :

« Dire et juger :

1° qu'à tort le Gouvernement lithuanien a refusé de recon-
naître les droits de la Société Esimene Juurdeveo Raudteede
Selis Venemaal, en tant que propriétaire et concessionnaire de
la ligne de chemin de fer Panevezys-Saldutiskis, et de l’indem-
niser pour la saisie et l'exploitation illégales de cette ligne. »

Dans le premier membre de cette phrase, le Gouvernement
estonien se borne à demander à la Cour une déclaration de
droit, disant juridiquement mal fondés les refus antérieurement
opposés par la Lithuanie à la reconnaissance des droits de la
société. C’est dans le deuxième membre de la phrase, qui com-
mence par les mots « ét de l’indemniser.... », que le Gouver-
nement demandeur précise les faits qui, selon lui, engagent la
responsabilité internationale du Gouvernement défendeur et
justifient l’indemnité qu’il réclame « pour la saisie et l’exploi-
tation illégales de cette ligne ».

La saisie est donc bien présentée ici comme le fait illicite
international qui, selon le Gouvernement estonien, engage la
responsabilité internationale de la Lithuanie. Le Mémoire estonien,
au chapitre VIII intitulé « Responsabilité internationale du
Gouvernement lithuanien » (pp. 26-28), est formel à cet égard.
Le Gouvernement estonien y spécifie que « la saisie et la déten-
tion du chemin de fer .... est à son avis une violation des
droits de propriété de l’Esimene et, de ce fait même, une vio-
lation du « droit propre » de l’Estonie » (p. 27); plus loin, il
est plus explicite encore: « De ces violations du droit inter-

26
27 .A/B 76 (PANEVEZYS). — OP. DE VISSCHER ET ROSTWOROWSKI

national commun et conventionnel, le Gouvernement lithuanien
est directement responsable. La saisie du chemin de fer Panevezys-
Saldutiskis a été le fait des organes de son pouvoir central. »
(P. 28.) La même conclusion se dégage également du passage
suivant de la Réplique du Gouvernement estonien où celui-ci
s'explique sur le caractère et sur l’étendue du préjudice causé
« par la mainmise sur la ligne Panevezys-Saldutiskis »: « Ce
dommage est double: d'une part la mainmise lithuanienne a
dépossédé la Première Société d’un bien qui lui appartenait,
et, d'autre part, depuis 1919 elle a été privée de la jouissance
de sa concession. »

Enfin et surabondamment, ces indications si précises trouvent
une confirmation très nette dans toute l'attitude du Gouverne-
ment estonien qui, mis en présence de l'exception lithuanienne
déduite du défaut de nationalité au moment de la survenance
du dommage, n'a jamais contesté, au cours de la procédure,
que la saisie de 1919 fût le fait dommageable initial. incriminé
par lui.

Quant a la date de la saisie ou prise de possession du chemin
de fer, les Parties sont d’accord pour la placer en 1910. Il ne
reste donc plus qu’à examiner, aux fins de la détermination du
caractère de l'exception, si la preuve de l’absence de nationa-
lité estonienne des intérêts prétendus lésés à ce moment par
cette saisie peut être faite sans préjuger certaines questions
dont dépend la solution à donner au fond de l'affaire.

La réponse affirmative résulte, selon nous, de la considération
suivante. Le Gouvernement estonien a tenté de démontrer que
la règle de droit qui sert de base à l'exception serait sujette à
diverses atténuations, mais il n’a pas prétendu qu'en 1919 les
intérêts lésés par la saisie eussent acquis déjà un caractère
estonien. De son aveu, c’est seulement par l'effet du Traité de
Tartu du 2 février 1920, et, pour reprendre les termes dont
s’est servi son agent, « au moment et du fait du traité de
paix » (exposé oral de l'agent du Gouvernement estonien,
I4 juin 1938; Exposés oraux, p. 40) que la Première Société
russe, qui aurait survécu aux décrets de nationalisation, se
serait transformée en une société estonienne. Ainsi, quand bien
même on accepterait de faire remonter le changement de natio-
nalité. au Traité de Tartu, encore faudrait-il reconnaître que ce
changement serait inopérant à l'égard d’un fait que les Parties
s'accordent à placer en 1919. En définitive, ou bien les inté-
rêts lésés par la saisie se trouvaient encore représentés à ce
moment par la société russe, selon la thèse de la survie adoptée
par le Gouvernement estonien, ou bien ils n'étaient plus repré-
sentés par aucune société, suivant la thèse de la suppression de
la personnalité morale par l'effet des décrets de nationalisation
défendue par le Gouvernement lithuanien. En tout cas, — et
ce fait est à lui seul décisif, — en 1919, il n’y avait pas encore

27
28 A/B 76 (PANEVEZYS). — OP. DE VISSCHER ET ROSTWOROWSKI

de société estonienne, et par conséquent le lien de nationalité
qu’exige le droit international, au moment de la survenance du
dommage, faisait manifestement défaut.

C'est en vain que l'argumentation estonienne a tenté de
ramener la contestation de nationalité à une question de fond
en soutenant qu’une décision qui refuserait à la société le
caractère estonien lors de la saisie tout en le Zu reconnaissant
à une date postérieure, constituerait une décision implicite en
faveur de la continuité de la personne morale, question qui
constitue un aspect essentiel du fond de l’affaire (exposé oral de
l'agent du Gouvernement estonien, 14 juin 1938, Exposés oraux,
p. 36). Cette argumentation plutôt verbale est sans pertinence.
L’exception est indépendante de la continuité ou de l'absence de
continuité de la personne morale de la Première Société. La décision
à prendre à son égard ne serait pas différente si l’on acceptait,
conformément à la thèse estonienne, de considérer la Société
Esimene comme continuant la société russe, car la question
qu'elle soulève n’est pas une question d'identité, mais une
question de nationalité. Cette question ne se pose pas autre-
ment pour une société que pour une personne physique: un
individu dont lidentité n'aurait prêté à aucune contestation
depuis la survenance du dommage n’en serait pas moins sans
qualité pour bénéficier de la protection diplomatique d’un État
dont, lors de cette survenance, il n'avait pas encore acquis la
nationalité.

Nous croyons donc que les arguments invoqués à l’appui de
la première exception sont entièrement indépendants du fond de
Vaffaire, et nous ne pouvons nous rallier au point de vue
de la Cour, d’après lequel « la base de l’exception par laquelle
la Lithuanie entend contester à l’Estonie le droit d’intervenir
en faveur de la société, c’est-à-dire l'absence de caractère
national de la réclamation, se confond avec le motif sur lequel
se base ce même Gouvernement pour dénier à la société son
prétendu droit de propriété sur le chemin de fer Panevezys-
Saldutiskis ».

L’étroite relation que l'arrêt veut établir ici entre la contes-
tation de nationalité et la dénégation du droit de propriété ne
nous paraît pas fondée. L'arrêt n'arrive à ce résultat qu’en
introduisant dans l’argumentation l’idée de Videntité ou de la.
continuité des sociétés. Or, nous l’avons vu, la contestation de
nationalité est complètement indépendante de cet élément.

Une décision sur la première exception envisagée comme
exception préliminaire étant, à notre avis, possible, nous croyons
qu'il fallait statuer sur elle et que, faisant application de la
règle qui est à sa base, il y avait lieu de la déclarer fondée.

28
29 A/B 76 (PANEVEZYS). — OP. DE VISSCHER ET ROSTWOROWSKI

Les deux exceptions opposées par le Gouvernement lithuanien
n'ont ni le même caractère ni la même portée, ce qui exclut
la possibilité de les considérer comme équivalentes et de s’atta-
cher indifféremment à l’une ou à l’autre. La première exception
met en jeu la qualité même de l’État demandeur à intervenir
en faveur de la société, question qui, logiquement, prime celle
de l'épuisement des recours internes posée par la deuxième
exception. Mais il faut relever surtout qu’à la différence de
cette dernière, elle a un caractère péremptoire : reconnue fondée,
elle. aurait eu pour effet d’exclure définitivement la réclamation
du Gouvernement estonien en faveur de la Société Esimene. En
la proposant en première ligne, le Gouvernement lithuanien
pouvait espérer voir écarter sans retour une intervention à
laquelle l'arrêt de la Cour n’enléve pas son fondement.

Quant au bien-fondé de l'exception, il ressort à suffisance des
éléments qui ont été rappelés plus haut: l’absence de carac-
tère estonien des intérêts lésés en 1919, date de la saisie du
chemin de fer, est évidente. Ce fait est de lui-même suffisant
pour justifier l'exception fondée sur l’inobservation de la règle
du droit international qui veut que la demande soit nationale
non seulement au moment de sa présentation, mais également
au moment du préjudice subi.

Les considérations qu’en termes généraux on a fait valoir en
faveur de diverses atténuations de cette règle peuvent se justi-
fier dans une certaine mesure lorsqu'il s’agit de la protection
de l'individu. Elles ne paraissent guère pouvoir s'appliquer à
des sociétés dont la nationalité dépend de conditions très diffé-
rentes de celles qui régissent la nationalité des individus.

(Signé) DE VISSCHER.

( » ) RosTwoROWSKI.

29
